DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 20 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  Figs. 6A-6D, are again objected to because they are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings 

Claim Objections
Claims 46, 52, 95, and 136 are objected to because of the following informalities:  
Claims 46 and 95 have similar informalities including the inconsistent use of “said” and “the”, capitalizations and missing punctuation.  Each claim should be a single sentence beginning with ONE capital letter at the beginning and ending with ONE period.
Claim 46, line 9, “sample and hold”, should be --the sample and hold circuit--.
Claim 46, line 27, “said optimizer integrated circuit”, should be --said high-efficiency MPPT DC power optimizer integrated circuit--.
Claim 46, line 34, “said power optimizer integrated circuit”, should be --said high-efficiency MPPT DC power optimizer integrated circuit--.
Claim 52, line 4, “said open-circuit sampling frequency”, should be --said open-circuit voltage sampling frequency--.
Claim 95, line 8, “the open-circuit voltage”, should be --the open-circuit voltage value--.
Claim 95, line 9, “said open-circuit voltage”, should be --the open-circuit voltage value--.
Claim 95, line 13, “said open-circuit voltage (Voc)”, should be --the open-circuit voltage (Voc) value--.
Claim 95, line 45, “a pair of string”, should be --the pair of string--.

Claim 136, line 8, “the open-circuit voltage of said at least one solar cell”, should be --an open-circuit voltage of said at least one of said plurality of solar cells--.
Claim 136, line 17, “said at least one solar cell voltage”, should be --said open-circuit voltage of said at least one of said plurality of solar cells--.
Claim 136, lines 18-19, “said at least one solar cell”, should be --said at least one of said plurality of solar cells--.
Claim 136, line 20, “said at least one solar cell voltage”, should be --said open-circuit voltage of said at least one of said plurality of solar cells--.
Claim 136, lines 21-22, “a ratio of the open-circuit voltage of said at least one solar cell”, should be --the ratio of the open-circuit voltage of said at least one of said plurality of solar cells--.
Claim 136, line 23, “direct the voltage of said at least solar cell towards said ratio of the open-circuit voltage”, should be --direct the open-circuit voltage of said at least one of said plurality of solar cells towards the ratio of the open-circuit voltage of said at least one of said plurality of solar cells--.
Claim 136, line 24,”said at least one solar cell voltage”, should be --said open-circuit voltage of said at least one of said plurality of solar cells--.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see pages 9-14, filed 20 May 2021, with respect to the rejections of Claims 46-49, 51-52, 54, 57, 64, 71, 95-100, 104-105 and 115, under 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 USC 112(b) is made in view of Applicant’s amendments.
Applicant’s arguments with respect to the rejection of Claims 136 and 137 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of Claims 136 and 137 under 35 USC 112(b) Applicant stated that a DC-to-DC switching circuit is shown in Fig. 2 as a combination of M1 NMOS (the high side field effect transistor) and M2 NMOS (the low side field effect transistor), and that a pass-through circuit is shown in Fig. 2 as the same combination of the DC-to-DC switching circuit described above. If this is the case, then Claim 136 is further unclear since it recites “a high side field effect transistor switch gating a pass-through circuit; a low side field effect transistor switch gating an active bypass circuit; a DC-to-DC switching circuit operating said high side field effect transistor and said low side field effect transistor”.  Applicant is requested to clearly identify what they are considering the pass-through circuit and the DC-to-DC switching circuit.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46, 49, 51-52, 54, 64, 71, 95-100, 104-105, 115, and 136-137 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: high-side field-effect transistor switch (high-side FET switch); low-side field-effect transistor switch (low-side FET switch); and DC-to-DC switching circuit.
Regarding Claim 45, the limitation “an FET driver” recited on lines 28 AND 31 is unclear.  This limitation is unclear because it is not clear if this is the same FET driver or two different FET drivers.
Regarding Claim 95, the limitation “a value” recited on line 10 is unclear. Line 4 recites “a value”, so it is not clear if “a value” recited on line 10 is referencing the value recited on line 4 or something different.
The limitation “said string of interconnected solar cells” recited on lines 8-9, 28-29, and 40 is unclear. This limitation is unclear because it is not clear if “said string of interconnected solar cells” is referencing “A string of electrically interconnected plurality of solar cells” recited on line 2, or something different.
The limitation “an FET driver” recited on lines 31 AND 35 is unclear.  This limitation is unclear because it is not clear if this is the same FET driver or two different FET drivers.
Regarding Claim 136, the recited limitations “a high side field effect transistor switch gating a pass-through circuit” and “said pass-through mode flowing current through said pass-through circuit” is unclear.  These limitations are unclear because the specification nor drawings have identified what the “pass-through circuit” is.
The newly added limitations “said string of interconnected solar cells” recited on lines 27-28 and “said optimizer integrated circuit” recited on lines 28-29 is unclear are unclear.  There is insufficient antecedent basis for these limitation in the claim.
Regarding Claims 49, 51-52, 54, 64, and 71, they depend from Claim 46, and are also rejected for the reasons above.
Regarding Claims 96-100, 104-105, and 115, they depend from Claim 95, and are also rejected for the reasons above.
Regarding Claim 137, it depends from Claim 136, and is also rejected for the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 136 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi US 2015/0236182, in view of Fujiyama US 2014/0176043.
Regarding Claim 136, Moslehi teaches a solar photovoltaic system for electric 
a plurality of electrically connected solar cells (Figs. 30, 31 or 32B-37B and refer to [0077], [0175], and [0182]); 
a maximum power point tracking optimizer (Figs. 30, 31 or 32A-37B) connected to and powered by at least one of said plurality of solar cells, said maximum power point tracking optimizer gating current flow to and from said at least one solar cell, said maximum power point tracking optimizer having: 
a sample and hold circuit (Figs. 32A-37B and refer to [0144] and [0175]) with periodic open-circuit voltage sampling pulses for measurements of the open-circuit voltage of said at least one solar cell, 
a high side field effect transistor switch (M1, Figs. 32A-37B) gating a pass-through circuit; 
a low side field effect transistor switch (M2, Figs. 32A-37B) gating an active bypass circuit (SBR, figs. 32A, 32B, 34A, 34B); 
a DC-to-DC switching circuit (MPPT DC-DC buck converter, Figs. 32A-37B and refer to [0175]) operating said high side field effect transistor and said low side field effect transistor; and, 
a positive electrical lead and a negative electrical lead (Figs. 32A-37B); 
a diode (SBR, figs. 32A-35B) connected to said positive electrical lead and said negative electrical lead of said maximum power point tracking optimizer; 
said maximum power point tracking optimizer configured to operate: 
in a pass-through mode (M1 closed, M2 open, refer to [0175] and [0150]-[0151]) when said at least one solar cell voltage is greater than a pass-through threshold and 
in an optimizing mode (switching mode, refer to [0151], [0155], [0157], [0167]) when said at least one solar cell voltage is greater than an optimizing threshold and less than a ratio of the open-circuit voltage of said at least one solar cell, said optimizing mode modulating current flow using said DC-to-DC switching circuit to direct the voltage of said at least solar cell towards said ratio of the open-circuit voltage; 
in an active bypass mode (M2, bypass switch closed, refer to [0140]-[0141] and [0161]) when said at least one solar cell voltage is less than an active bypass threshold, said active bypass mode flowing current through said active bypass circuit.
Moslehi however is silent regarding an under-voltage lock out (UVLO) circuit to monitor the voltage of said string of interconnected solar cells, to enable said active bypass mode of operation, and to protect said optimizer integrated circuit during power up and power down.
Fujiyama teaches an under-voltage lock out (UVLO) circuit (104, fig. 13) to monitor the voltage of said string of interconnected solar cells (101, fig. 13), to enable said active bypass mode of operation, and to protect said optimizer integrated circuit during power up and power down (refer to [0007] and [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the ULVO as taught by Fujiyama with the multi-modal MPPT of Moslehi in order to provide protection to the circuit.


Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi US 2015/0236182, in view of Fujiyama US 2014/0176043, and in further view of Garabandic US 2015/0013748.
Regarding Claim 137, the combination of Moslehi and Fujiyama teaches all of the limitations of Claim 136 above, including a sample and hold circuit, however is silent wherein said sample and hold circuit has an analog-to-digital converter (ADC) based architecture.
Garabandic teaches wherein the sample and hold circuit has an analog-to-digital converter (ADC) based architecture (refer to [0053], [0077], or [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sample and hold circuit as taught by Garabandic with the multi-modal MPPT of the combination of Moslehi and Fujiyama in order to convert the received input to be further utilized in the circuit.

Allowable Subject Matter
Claims 46 and 95 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 46 and 95, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a high-efficiency multi-modal maximum-power-point-tracking (MPPT) DC power optimizer integrated circuit for optimization of photovoltaic power of a string of interconnected solar cells, comprising: 
a sample and hold circuit having periodic open-circuit voltage sampling pulses for periodic measurements of open-circuit voltage (Voc) of the string of interconnected solar cells at a specified open-circuit voltage sampling period corresponding to a specified open-circuit voltage sampling frequency and for a specified open-circuit voltage sampling pulse duration for each of the periodic open-circuit voltage sampling pulses, 
b. an analog-to-digital-converter (ADC) based architecture for sample and hold circuit for measuring the open-circuit voltage of the string of interconnected solar cells and calculating a multiplier of the open-circuit voltage as the maximum-power-point set- point, with the multiplier being a value in the range of 0.6 to 0.9; 
c. a high-side field-effect transistor switch (high-side FET switch); 
d. a low-side field-effect transistor switch (low-side FET switch); 
e. a DC-to-DC switching circuit operating at a specified switching oscillator frequency in the range of 100 kilo-hertz and 5 mega-hertz and with an adjustable switching duty cycle in the range of between 0% up to 100% 
f. a multi-modal control algorithm providing shutdown mode of operation when the integrated circuit is turned off, a pass-through mode of operation having a pass-through power efficiency, an optimizing mode of operation having an optimizing power efficiency, and an active bypass mode of operation to increase photovoltaic power from string of interconnected solar cells, to mitigate the effects of electrical mismatches among a plurality of strings of interconnected solar cells, and to reduce electrical power losses, 2App No.: 15/777,576Atty Docket No.: 047038-0459293 
g. an under-voltage lockout (UVLO) circuit to monitor the voltage of the string of the active bypass mode of operation, and to protect the high-efficiency MPPT DC power optimizer integrated circuit during power up and power down; 
h. wherein the high-side FET switch is connected to an FET driver capable of either turning it on to provide a low on-state drain-to-source resistance of less than 50 milli- ohms for the pass-through mode of operation, or turning it off to block current flow; 
i. wherein the low-side FET switch is connected to an FET driver capable of either turning it on to provide a low on-state drain-to-source resistance of less than 100 milli- ohms for the active bypass mode of operation, or turning it off to block current flow; 
j. wherein the high-efficiency MPPT DC power optimizer integrated circuit operates in the active bypass mode of operation when the voltage of the string of interconnected solar cells falls below a UVLO threshold voltage setting while remains sufficiently large to avoid the shutdown mode of operation, by turning on the low-side FET switch and turning off the high-side FET switch; 
k. a low-profile integrated circuit package having a plurality of electrical leads, including input positive and negative electrical leads for electrical connections to positive and negative electrical leads of the string of interconnected solar cells, and output positive and negative electrical leads, and having an exposed metallic pad electrically connected to the negative input and negative output leads for heat sinking.
Regarding Claims 49, 51-52, 54, 64, and 71, they depend from Claim 46.
Regarding Claims 96-100, 104-105, and 115, they depend from Claim 95. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
29 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836